Order entered July 29, 2015




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-15-00902-CV

                       TEN HAGEN EXCAVATING, INC., Appellant

                                               V.

                            JOSE CASTRO-LOPEZ, ET AL., Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-00454-A

                                            ORDER
       We GRANT appellant’s July 24, 2015 unopposed motion for an extension of time to file

a notice of appeal.        The notice of appeal filed on July 24, 2015 is deemed timely for

jurisdictional purposes.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE